ALLOWABILITY NOTICE
Terminal Disclaimer
The Terminal Disclaimer filed 07/25/2022 has been approved. The Double Patenting rejections on claims 1-22 have been withdrawn.

Allowable Subject Matter
Claims 1-22 are found to be allowable over the closest cited prior art of record. That is, the cited prior art of record does not teach or suggest the claimed combination of a first, second, and third functional layers are adhered together by a first and second adhesive layer in which said adhesive layers have are made of the same polymer but have a different recovery rate, measured in the claimed manner, due to a difference in radius curvature of the first and second adhesive layer. The prior art does not explicitly teach or suggest having adhesive layers which are different in the claimed manner and it would constitute impermissible hindsight to reconstruct the layers with the claimed properties and structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783